DETAILED ACTION
Claims 1-8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2021 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, Sista et al. (Knudsen force based MEMS structures, hereinafter Sista) and in view of Fushinobu (US Pat. No. 6,127,765, hereinafter Fushinobu) represents the best art of record. However, Sista in view of Fushinobu fails to encompass all of the limitations of currently amended independent claims 1, 3, and 5.
Specifically, Sista discloses a microelectromechanical (MEMS) gas sensor operating based on Knudsen thermal force, comprising: a substrate (silicon substrate, Figure 2); at least one stationary 
Sista fails to specifically teach that the electrodes of the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly are pads at the end of the heater.
Fushinobu teaches a micro-electromechanical device having a heater (23) juxtaposed to a cantilever (22), teaches heater electrodes at terminating ends of the heater (Figs. 3 and 4; column 3, lines 13-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fushinobu with Sista to provide electrodes on the pads at the end of the heater assembly in order to.
However, both Sista and Fushinobu fails to teach a microelectromechanical (MEMS) gas sensor comprising at least one stationary assembly fixedly coupled to a substrate, the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly, and an actuation mechanism coupled to an actuation end of a movable assembly that causes the selective movement of the moveable assembly with respect to the at least one stationary assembly, and a sensing mechanism coupled to a sensing end of the at least one moveable assembly opposite the 
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 3, and 5 and the examiner can find no teachings for a microelectromechanical (MEMS) gas sensor comprising at least one stationary assembly fixedly coupled to a substrate, the at least one stationary assembly configured to receive an electrical current for heating the at least one stationary assembly, and an actuation mechanism coupled to an actuation end of a movable assembly that causes the selective movement of the moveable assembly with respect to the at least one stationary assembly, and a sensing mechanism coupled to a sensing end of the at least one moveable assembly opposite the actuation end, the sensing mechanism configured to sense an active movement of the at least one moveable assembly, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855